Opinion by
Johnson, J.
The evidence disclosed that the merchandise in case
No. 1520 was checked under the supervision of the president of the importing company when received and that only 212 dozen tweezers were found; that case No. 1521 was also checked and the quantity found therein was 288 dozen tweezers, as reported by the appraiser; and that in checking all of the tweezers in the two cases against the invoice, it was discovered that the total number of tweezers in the importation, i. e., 500 dozen, agreed with the invoice. On the record presented the claim of the plaintiff that duty was improperly assessed, upon an excess of 38 dozen tweezers was sustained.